Citation Nr: 1605486	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1974, including service in the Republic of Vietnam..
This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana, which, in pertinent part, denied entitlement to service connection for a bilateral knee disability and PTSD, and denied entitlement to a compensable rating due to bilateral hearing loss.  

The matters were previously before the Board in June 2010 and May 2013 and remanded for further development. 

As noted, the RO originally denied entitlement to service connection for posttraumatic stress disorder.  The treatment record indicates that the Veteran's symptoms may be associated with an alternative psychiatric disorder, such as depression.  Therefore, the issue, as reflected on the title page of this decision has been broadened to address the question of entitlement to service connection for any acquired psychiatric disorder, including PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The issue of Agent Orange spotting and crusting has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination of the knees and lower legs, and the VA examination was necessary to decide the issue of entitlement to service connection for a bilateral knee disorder, to include arthritis.  

2.  The Veteran failed to appear at the VA examination of the knees and lower legs, and he has not presented good cause for the failure to appear.  


3.  The most probative evidence fails to link the Veteran's bilateral knee disorder, to include arthritis, to his service.

4.  The Veteran was scheduled for a VA psychiatric examination, and the VA examination was necessary to decide the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder PTSD.  

5.  The Veteran failed to appear at the VA psychiatric examination, and he has not presented good cause for the failure to appear.  

6.  The most probative evidence fails to link the Veteran's acquired psychiatric disorder, to include PTSD, to his service.

7.  The Veteran has not been diagnosed with PTSD.

8.  The Veteran was scheduled for a VA audiology examination, and the VA examination was necessary to decide the issue of entitlement to an increased (compensable) evaluation for the service-connected bilateral hearing loss.

9.  The Veteran failed to appear at the VA audiology examination, and he has not presented good cause for the failure to appear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder, to include arthritis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2015).

3.  The claim for an increased rating for the service-connected bilateral hearing loss must be denied as a matter of law.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a May 2007 letter, sent prior to the initial unfavorable decision issued in February 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.

In May 2013, the Board remanded the Veteran's claim in order provide the Veteran VA examinations.  The Board finds there has been substantial compliance with its May 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran was scheduled for VA examinations in August 2014.

The Veteran, however, did not attend the scheduled examinations.  When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Here, as the Veteran cancelled his August 2014 examinations without good cause and did not request the examinations be rescheduled, the Board must adjudicate the Veteran's claims for service connection for a bilateral knee disorder, to include arthritis, and an acquired psychiatric disorder, to include PTSD, based on the evidence of record.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In his November 2006 application for compensation, the Veteran contended that he broke his knee caps in basic training and his knees still lock up and he has trouble getting up and down and he has posttraumatic stress disorder from seeing body bags.

Service treatment records show the Veteran had knee symptoms in service, including tender right knee medial cartilage; right knee pain, giving out, snapping; and a knot in the left knee that interfered with walking.  Service treatment records also show mild depression.  At the Veteran's report of medical history upon exit from service, he reported swollen or painful joints and noted that he had torn ligaments in his knees in 1973 and was advised to have surgery performed.  

A post-service VA radiology report showed some degree of degenerative change in the left knee in January 2001.  A March 2001 VA treatment record noted a positive depression screening and stated exogenous reasons (finances, etc.) were responsible for the symptoms.

In May 2013, the Board remanded the Veteran's claims for service connection for a bilateral knee condition, to include arthritis, and an acquired psychiatric disorder, to include PTSD, in order provide the Veteran VA knee and psychiatric examinations.  The Veteran cancelled the VA examinations.  When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  The VA examinations were necessary to decide the issues of entitlement to service connection for a bilateral knee disorder, to include arthritis, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not provide an explanation for cancelling the VA examinations.  As the Veteran cancelled his August 2014 examination without providing good cause and did not request the examinations be rescheduled, the Board must adjudicate the Veteran's claims for service connection for a bilateral knee disorder, to include arthritis, and an acquired psychiatric disorder, to include PTSD, based on the evidence of record.

As the Veteran did not report for the VA knee and psychiatric examinations, there is no medical opinion of record regarding the etiology of the Veteran's knee or psychiatric conditions.  The only evidence of a nexus between the current bilateral knee and psychiatric conditions and his military service are the Veteran's own contentions.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board finds that the question regarding the potential relationship between the Veteran's bilateral knee and psychiatric conditions and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute any bilateral knee and psychiatric conditions to his military service.  Therefore, while the Veteran is competent to describe his bilateral knee and psychiatric symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology. 

In regard to the Veteran's claim for entitlement to service connection for PTSD, establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's PTSD stressors have been conceded as he served in Vietnam and was stationed at Can Tho, which was attacked at an unprecedented level of intensity during the Veteran's time in service.  However, the record does not contain medical evidence showing the Veteran has a diagnosis of PTSD.

As there is no probative evidence of record suggesting a connection between service and any bilateral knee and/or acquired psychiatric disorder, to include PTSD, the Board finds no basis to grant service connection.

In reaching this conclusion, the Board does not wish in any way to diminish the Veteran's heroic Vietnam service.  Although the Board is sympathetic to the Veteran's claim for service connection, because the preponderance of the evidence is against the claims, the Board must deny these claims.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims and that doctrine is thus inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claim

The Veteran is seeking an increased, compensable rating for his service-connected bilateral hearing loss.
Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The present matter was previously before the Board in May 2013.  The Board remanded the matter to schedule a VA examination to determine the current severity of the Veteran's bilateral hearing loss.  Upon remand, the Veteran was scheduled for a VA examination in August 2014, but the Veteran cancelled the examination.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board in May 2013 found that a VA examination was necessary to determine the current severity of the Veteran's bilateral hearing loss.  The claims file further shows that in an August 2014 letter, the RO informed the Veteran that failure to appear at the examination without good cause may cause his claim to be denied.  The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  
As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a bilateral knee disorder, to include arthritis, is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.

An increased rating for the service-connected bilateral hearing loss is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


